DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 15-16 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apple [R1-1913573 in IDS].
As claims 1, 8, 15 and 22, Apple discloses an method of wireless communication performed by a user equipment (UE) includes a memory and processor, comprising determining a deadline prior to a first uplink transmission associated with a secondary cell group (SCG), wherein the first uplink transmission is associated with a first priority level [Page 8, To-T_offset is deadline before transmitting uplink data having priority to SCG wherein T0 is start of transmission of uplink]; determining whether to perform a second uplink transmission associated with a master cell group (MCG), wherein the second uplink transmission is initiated after the deadline, and wherein the second uplink transmission is associated with a second priority level [Page 8, UE checks PDCCH received before deadline that trigger an overlapping MCG uplink transmission having a priority with SCG uplink transmission]; and adjusting a transmit power of the first uplink transmission based at least in part on at least one of determining whether to perform the second uplink transmission, or the first priority level and the second priority level [Page 8, if PDCCH detected, UE set transmission power of SCG to <= { Pscg, Ptotal – MCG tx power }].
As claims 2, 9, 16 and 23, Apple discloses adjusting the transmit power of the first uplink transmission is performed irrespective of the first priority level and the second priority level [Page 8 discloses power adjusted not based on priority].
Allowable Subject Matter
Claims 3-7, 10-14, 17-21 and 24-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 3, 10, 17 and 24, the prior arts do not disclose when the first priority level satisfies a priority threshold, adjusting the transmit power of the first uplink transmission is performed as if the second uplink transmission is to be performed irrespective of whether the second uplink transmission is initiated.
	As claims 4, 11, 18 and 25, the prior arts do not disclose based at least in part on the first priority level failing to satisfy a priority threshold, adjusting the transmit power of the first uplink
transmission is performed irrespective of the first priority level and the second priority
level.
As claims 5, 12, 19 and 26, the prior arts do not disclose based at least in part on the first priority level satisfying a priority threshold and the second uplink transmission being initiated after the deadline, adjusting the transmit power of the first uplink transmission comprises reducing the transmit power of the first uplink transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koorapaty [US 2022/0191802] discloses a method performed by a wireless device configured with dual connectivity between a first group of cells and a second group of cells is provided. The method includes determining a limit of a power of transmission of a first uplink transmission in the first group of cells. The limit is determined based on an identified second uplink transmission in the second group of cells overlapping in time with the first uplink transmission. The method further includes setting the power of transmission for the first uplink transmission based on the limit. Methods performed by a first network node and/or a second network node are also provided.
Saber [US 20210022087] discloses a methods and apparatuses are provided for providing dynamic power sharing at a user equipment (UE). A first uplink transmission is configured. An offset is determined from a starting symbol of the first uplink transmission. Based on the offset, a group of overlapping uplink transmissions on one or more component carriers (CCs) is defined. The group of overlapping uplink transmission include at least the first uplink transmission. A total power is shared among uplink transmissions in the group of overlapping uplink transmissions.
MolavianJazi [US 2020/0053657] discloses method involves determining a transmission time for a first transmission at a user equipment (1102). A first set of transmissions that overlap with the first transmission is determined that start before a start time of the first transmission (1104). A cut-off time is determined for power determination of the first transmission (1106). A second set of transmissions that overlap with the first transmission is determined that start at or later than the start time of the first transmission (1108). A third set of transmissions that overlap with the first transmission is determined that start at or later than the start time of the first transmission (1110). First transmission power is allocated for the first transmission based on a maximum total transmission power allocated to the first set of transmissions and a minimum guaranteed power corresponding to the second set of transmissions (1112). The first transmission is performed using the first transmission power (1114).
Takeda [US 2022/0104149] discloses an user terminal according to an aspect of the present disclosure includes: a control section that, when transmission of a first cell group (CG) using New Radio (NR) and transmission of a second CG using NR overlap in a certain period and a certain condition is satisfied, performs control of dynamically sharing transmission power of these CGs; and a transmitting section that performs at least one of transmission of the first CG and transmission of the second CG by using dynamically shared transmission power. According to an aspect of the present disclosure, UL power can be appropriately controlled in NN-DC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414